Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 01/03/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Response to Arguments
2.	On pages 10-11 in Remarks, applicant presented the argument for the amended claim limitation “determining that the GPS location is within a threshold distance of a boundary of detectable mobile signal range”, that Vries does not determine if boat has entered a boundary of detectable mobile signal range.
	However, the amended claim limitation is considered obvious by the rationales found in the newly cited prior art Lacatus. See fig. 2B-C for area or boundary 30 is short-range detectable, coverage 52 is boundary for GPS detectable, and outside of 52 but in coverage 54, WAN or a long range detection could be reasonably interpreted as a boundary of detectable mobile signal range (208-210 in fig. 2E of Lacatus).

    PNG
    media_image1.png
    378
    863
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

5.	Claims 1, 2, 6, 7, 9, 10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vries et al. Pub. No.: US 2004/0111195 A1 in view of Lacatus  et al. Pub. No.: US 2014/0274225 A1 and Denninghoff Pub. No.: US 2020/0196102 A1.

Claim 1
Vries discloses a method (fig. 5-11) for seamlessly tracking a location of a water vessel by supplementing satellite data with mobile data based on proximity of the water vessel to shore, the method comprising:
receiving a Global Positioning System (GPS) location of the water vessel (1010 of fig. 10), the GPS location of the water vessel based on using the satellite data of the water vessel (GPS location in 1010-1015 in fig. 10, see fig. 6A-B);

responsive to determining that the GPS location is within the threshold distance of the boundary (1040 in fig. 4 yielding Y to tracking GPS location in steps 1010-1045), initiating monitoring for a mobile signal emanating from the route of the water vessel (par. 0051 and fig. 9); 
detecting, during the monitoring, the mobile signal (1015 in fig. 10 for updating signal from the system on boat of fig. 5A-B for location as depicted in fig. 6A-B); 
tracking the location of the water vessel based on the mobile data of the mobile signal (steps 1010-1040 in fig. 10 are tracking the location of the boat received in step 1015 in fig. 10); and 
providing the tracked location to a monitoring device (1015-1020 in fig. 10 for providing the GPS location of the boat to Land-based control center).
	Although Vries does not explicitly disclose: “determining that the GPS location is within a threshold distance of a boundary of detectable mobile signal range; responsive to determining that the GPS location is within the threshold distance of the boundary of detectable mobile signal range; and initiating monitoring for a mobile signal emanating from a trajectory path of the water vessel”, the claim limitations are considered obvious by the following rationales.
	Firstly, to address the obviousness of the claim limitations “determining that the GPS location is within a threshold distance of a boundary of detectable mobile signal Vries explains trip plans for using GPS position or coordinates (fig. 6A-B) and setting up the geofence or radius around the waypoint (860 in fig. 8 and par. 0052). However, Vries does not explain that when vessel is out of geofence, the vessel would be tracked by a mobile network or cellular network such as wide area network or long range communication. This kind of tracking arrangement could be found in Lacatus. In particular, Lacatus teaches that tracking areas for yacht or ship (par. 0053) could be defined transmission ranges include the base safe-zone 30 (the base safe-zone 30 may communicate via the short-range transmissions range but the geofence area 52 may be programmed by use of GPS coordinates to set the boundaries in fig. 2A and par. 0055), the geofence area 52 (fig. 2B and par. 0057) and a cellular network service area 54 (par. 0059 and fig. 2C). In summary, tracking the yacht the boat within the cellular network service area 54 in fig. 2A-D of Lacatus would have rendered the claim limitation “the GPS location is within a threshold distance of a boundary of detectable mobile signal range” obvious.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries by providing Wide area network for cellular service coverage as taught in Lacatus. Such a modification would have categorized tracking areas for power management to be covered via the short-range communication, GPS communication and cellular network communication so that the battery consumption could have been optimized for a mobile device and network overhead of the network as suggested in par. 0001 of Lacatus.
Lacatus discloses cellular service tracking (fig. 2A-D), and Vries explains that a user could access database (1025 in fig. 10) to monitor where the boat is heading and what the speed is (fig. 6A-6B and par. 0049). Thus, step 1025 in fig. 10 and fig. 6A-B of Vries  and fig. 2A-D of Lacatus would have rendered the addressing claim limitation obvious or at least suggested the addressing claim limitation. To advance the prosecution, further evidence is provided herein. In particular, Denninghoff teaches monitoring movement of a target asset to determine if it’s not roadway-bound (steps 500-510-525-535 and 510-515-535 in fig. 5), and having determined as surface bound (1005-1020-1035 in fig. 10), setting the current position in two dimensions on the surface from most recent position of the target asset to project velocity and position into the future in those two dimensions (1035 in fig. 10 and par. 0187). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with Vries and Denninghoff.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus by providing navigation, tracking and collocating in an electronic communication network as taught in Denninghoff to obtain the claimed invention as specified in the claim. Such a modification would have provided a wireless communication system to collocate a tracking asset with a target asset and/or navigate a tracking asset to a location while minimizing unnecessary radio transmissions and receptions from both Denninghoff.

Claim 2
Vries, in view of Lacatus and Denninghoff, discloses the method of claim 1, wherein the detected mobile signal is based on a transmission from a mobile Internet of Things (IoT) device on the water vessel (Vries, fig. 10-11; Denninghoff, IoT in par. 0201), the mobile IoT device being coupled to a power supply of the water vessel (Denninghoff, par. 0059, a tracking device is powered by a generator of a powered vehicle, or the smart phone is plugged into an automobile charging system; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with fig. 10 of Vries and par. 0059 & 0201 of Denninghoff).

Claim 6
Vries, in view of Lacatus and Denninghoff, discloses the method of claim 1, wherein the monitoring device is a client device, the method further comprising: 
receiving, from the client device (Vries, user accesses a web page to see boat location in fig. 6A-B and par. 0049), a request to receive tracking updates of a mobile device transmitting the mobile signal on the water vessel (Vries, 1025 of fig. 10, and par. 0056 describes that a user may access the database of information about the boat), a client associated with the client device being operated by a friend or a relative of a user associated with the mobile device (Vries, fig. 6A-B and par. 0050 further allows the boater’s friends and family to track the boater’s progress on voyage through tracking the 

Claim 7
Vries, in view of Lacatus and Denninghoff, discloses the method of claim 1, wherein the monitoring device is a responder device (Vries, land-based control center in fig. 10-11 could be a responder device as it could send or transmit boater’s instructions in fig. 10-11; Denninghoff, mobile device of tracking asset 101 in fig. 1 could be a responder as it forwards messages for target asset in par. 0082, and provides internet access in par. 0086), the method further comprising: 
receiving, from a central locator system (Vries, land based control center in fig. 10 & 11; Denninghoff, tracking service server 173 in fig. 1), information comprising a scheduled location for the water vessel (Vries, 1045-1050 in fig. 10 and geofence in fig. 10; 205 in fig. 2 of Denninghoff); 
comparing the tracked location of the water vessel to an estimated trajectory of the water vessel based on the scheduled location for the water vessel (Denninghoff, par. 0105, 15% deviation of the planned distance between the tracking asset and target asset; see par. 0185, the smallest horizontal angle between the current roadway direction projected across the intersection); and 
responsive to the tracked location of the water vessel deviating by a trajectory threshold distance from the estimated trajectory, transmitting an alert to the responder device (Vries, the boat sends a signal to the land-based control center in step 1120 in fig. 11 and par. 0056; see receiving messaging in par. 0036, to alert the boater to the 

Claim 9, 10, 14 and 15
	Claims 9, 10, 14 and 15 are computer product claims corresponding to method claims 1, 2, 6 and 7. All of the limitations in claims 9, 10, 14 and 15 are found reciting the same scopes of the respective limitations of claims 1, 2, 6 and 7. Accordingly, claims 9, 10, 14 and 15 are considered obvious by the same rationales applied in the rejection of claims 1, 2, 6 and 7 respectively set forth above.

Claim 17 and 18
	Claim 17 and 18 are system claims corresponding to method claims 1 and 2. All of the limitations in claims 17 and 18 are found reciting the system for the same scopes of respective limitations of claims 1 and 2. Accordingly, claims 17 and 18 are considered obvious by the same rationales applied in the rejection of claims 1 and 2 respectively set forth above. Additionally, Vries discloses a system (fig. 5A-B) for enabling seamlessly tracking a location of a water vessel (fig. 6A-B) by supplementing satellite data with mobile data based on proximity of the water vessel to shore (fig. 10-11), the system comprising one or more processors (TIU in fig. 5A-B and land-based control center in fig. 10-11) that, when executing instructions, are caused to perform operations (fig. 7-11).

Claims 3, 4, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vries in view of Lacatus, Denninghoff and Santiago et al. Pub. No.: US 2011/0140884 A1.

Claim 3
Although Vries, in view of Lacatus and Denninghoff, does not disclose “the method of claim 1, further comprising: identifying the mobile signal is being transmitted from a mobile device; receiving, from a central locator system, information indicating whether the mobile device is registered with the water vessel; and responsive to determining the mobile device is registered with the water vessel, associating the mobile device with the water vessel”, claim 3 is considered obvious by the rationales found in Santiago. 
Firstly, to consider the obviousness of the claim limitation “identifying the mobile signal is being transmitted from a mobile device”, recall that Denninghoff explains that a tracking asset movement message is constructed to include a hash based identifier (par. 0106, 0138). In fact, a land based control center in fig. 10-11 of Vries in view of fig. 2A-D of Lacatus and tracking service server in fig. 1 of Denninghoff would have identified such kind of wireless signal with hash id or simply transmitter ID. However, to advance the prosecution, further evidence is provided herein. In particular, Santiago teaches processing the signal corresponding to the unique ID to determine if the user-carried apparatus is in range (step 77 in fig. 7 and par. 0056; see step 71 in par. 0054 for user-carried apparatus associating a unique ID; see fig. 10). 
Vries in view of Lacatus and Denninghoff discloses receiving information and instructions from a land based control center (fig. 10-11 of Vries), receiving information form a tracking service [override] plan message from a tracking service server (fig. 2-7of Denninghoff), a hash based identifier associating to a tracking device and a target tracking device (Denninghoff, par. 0106). If we compared the prior art teaching mentioned above to the claim limitation, the prior art would have rendered the claim limitation obvious except indicating whether the mobile device registered. In fact, Denninghoff depicts a record for registered phone numbers associated with boat (720 in fig. 7). Herein, the indication for registered mobile device is not specifically define in the claim such that what are involved in indication. In particular, Santiago teaches an algorithm for checking authorization and if authorized, transmitting or conveying the signal corresponding to the unique ID and other information to the remotely located processing center (78 in fig. 7 and par. 0057; herein, indication is performed by transmitting unique ID; see fig. 10). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with Vries in view of Lacatus, Denninghoff and Santiago.
Thirdly, to consider the obviousness of the claim limitation “responsive to determining the mobile device is registered with the water vessel, associating the mobile device with the water vessel”, herein, “associating the mobile device with the water vessel” and “the mobile device is registered with the water vessel” are disclosed in fig. 7 of Vries and hash ID in fig. 2-3 of Denninghoff. In particular, Santiago teaches 
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus and Denninghoff by providing simplex personal and asset tracker as taught in Santiago to obtain the claimed invention as specified in the claim. Such a modification would have included a spot tracker to be embodied in a single hand-held user controlled device so that the spot tracker could have communicated messages via a low earth orbiting satellite for tracking and locating asset seamlessly as suggested in par. 0008-0009 of Santiago.

Claim 4
Although Vries, in view of Lacatus and Denninghoff, does not disclose “the method of claim 1, further comprising: identifying the mobile signal is being transmitted from a mobile device; receiving, from a central locator system, information indicating whether the mobile device is registered with the water vessel; and responsive to determining the mobile device is not registered with the water vessel: determining whether the GPS location of the water vessel is within a proximity threshold distance of a 
Firstly, to consider the obviousness of the claim limitation “identifying the mobile signal is being transmitted from a mobile device”, recall that Denninghoff explains that a tracking asset movement message is constructed to include a hash based identifier (par. 0106, 0138). In fact, a land based control center in fig. 10-11 of Vries and tracking service server in fig. 1 of Denninghoff would have identified such kind of wireless signal with hash id or simply transmitter ID. However, to advance the prosecution, further evidence is provided herein. In particular, Santiago teaches processing the signal corresponding to the unique ID to determine if the user-carried apparatus is in range (step 77 in fig. 7 and par. 0056; see step 71 in par. 0054 for user-carried apparatus associating a unique ID; see fig. 10). 
Secondly, to address obviousness of the claim limitation “receiving, from a central locator system, information indicating whether the mobile device is registered with the water vessel”, recall that Vries in view of Lacatus and Denninghoff discloses receiving information and instructions from a land based control center (fig. 10-11 of Vries), receiving information form a tracking service [override] plan message from a tracking service server (fig. 2-7of Denninghoff), a hash based identifier associating to a tracking device and a target tracking device (Denninghoff, par. 0106). If we compared the prior art teaching mentioned above to the claim limitation, the prior art would have rendered the claim limitation obvious except indicating whether the mobile device registered. In fact, Denninghoff depicts a record for registered phone numbers associated with boat (720 in fig. 7). Herein, the indication for registered mobile device is not specifically define in the claim such that what are involved in indication. In particular, Santiago teaches an algorithm for checking authorization and if authorized, transmitting or conveying the signal corresponding to the unique ID and other information to the remotely located processing center (78 in fig. 7 and par. 0057; herein, indication is performed by transmitting unique ID; see fig. 10). Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with Vries in view of Lacatus, Denninghoff and Santiago.
Thirdly, to consider obviousness  of the claim limitations “responsive to determining the mobile device is not registered with the water vessel: determining whether the GPS location of the water vessel is within a proximity threshold distance of a location of the mobile device based on the mobile data of the mobile signal, and responsive to determining the GPS location is within the proximity threshold distance of the location of the mobile device, associating the mobile device with the water vessel”, initially, recall that Vries in view of Denninghoff discloses determining whether the GPS location of the water vessel is within a proximity threshold distance of a location of the mobile device based on the mobile data of the mobile signal (Vries, 1040 in fig. 10), and responsive to determining the GPS location is within the proximity threshold distance of the location of the mobile device, associating the mobile device with the water vessel (Vries, 1040 in view of par. 0081-0086 of Denninghoff for associating tracking device with target asset). For the claim limitation “responsive to determining the mobile device is not registered with the water vessel”, it would have rendered the rationales found in Santiago. In particular,   Santiago teaches determining the mobile device is not registered with the water vessel (77-78 in fig. 7 and par. 0057-0058, and see fig. 10 for status message and other command).
For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus and Denninghoff by providing simplex personal and asset tracker as taught in Santiago to obtain the claimed invention as specified in the claim. Such a modification would have included a spot tracker to be embodied in a single hand-held user controlled device so that the spot tracker could have communicated messages via a low earth orbiting satellite for tracking and locating asset seamlessly as suggested in par. 0008-0009 of Santiago.

Claims 11, 12, 19 and 20
	Claims 11, 12, 19 and 20 are computer product claims and system claims corresponding to method claims 3 and 4. All of the limitations in claims 11, 12, 19 and 20 are found reciting the same scopes of the respective limitations of claims 3 and 4. Accordingly, claims 11, 12, 19 and 20 are considered obvious by the same rationales applied in the rejection of claims 3 and 4 respectively set forth above.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vries in view of Lacatus, Denninghoff and O’Regan et al. Pub. No.: US 2013/0063300 A1.

Claim 8
Vries, in view of Lacatus and Denninghoff, discloses the method of claim 1, further comprising:
receiving, from a central locator system, information comprising a scheduled location of the water vessel (Denninghoff, 205 in fig. 2 for receiving a tracking service override plan message, see tracking service server 173 in fig. 1); 
receiving, from a mobile device transmitting the mobile signal on the water vessel, one or more environmental factors (Vries,1110 in fig. 11 and par. 0056; Denninghoff, 206 in fig. 1);
 inputting the tracked location, the scheduled location, and the one or more environmental factors into a machine learning model (Denninghoff, 1045 in fig. 10 and par. 0185).
Although Vries, in view of Lacatus and Denninghoff, does not explicitly disclose “the machine learning model trained to output information corresponding to a suggested path to reach a destination based on its inputs; and transmitting, to the mobile device on the water vessel, the information corresponding to the suggested path”, the claim limitations are considered obvious by the following rationales.
	In particular, O’Regan teaches modelling incident based on position, heading and speed data (310 in fig. 3 and 410 in fig. 4) to generate GIS map display with real-time 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify marine satellite monitoring of Vries in view of Lacatus and Denninghoff by providing a system and a machine for tracking movement of fluid spills when moving water flow as taught in O’Regan to obtain the claimed invention as specified in the claim. Such a modification would have provided a tracking system to determine a precise location of oil spill so that live diving operations, locating a life raft at an offshore facility and a life vest of workers conducting tasks at offshore facilities could be accurately tracked regardless of size and weight with cost effectively as suggested in par. 0009-0011 of O’Regan.

Claim 16
	Claim 16 is a computer product claim corresponding to method claim 8. All of the limitations in claim 16 are found reciting the same scopes of the respective limitations of claim 8. Accordingly, claim 16 is considered obvious by the same rationales applied in the rejection of claim 8 set forth above.

Allowable Subject Matter
8.	Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643